Per Curiam.

The question presented is whether the Board of Tax Appeals has jurisdiction to exempt from taxation a state-owned parcel of real property and to remit taxes and penalties which accrued on such parcel during state ownership, even though special assessments levied on the property by a municipality and a county remain unpaid, which special assessments the board admits it has no authority to remit.
This question must be answered in the negative. Jurisdiction to declare assessments illegal is reposed in the courts, not in the Board of Tax Appeals. Section 5570-1, General Code, provides that the “Board of Tax Appeals shall not consider an application for exemption” unless the application has attached thereto a treasurer’s certificate that assessments against the property sought to be exempted have been paid in full.
The decision of the Board of Tax Appeals is reversed.

Decision reversed.

Weygandt, C. J., Zimmerman, Stewart, Middleton, Taft, Matthias and Hart, JJ., concur.